Citation Nr: 1115037	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for scar residuals of a laceration of the left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that hearing is associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for a scar over the left eyebrow, which he contends is the result of a car accident while in service in November 1981 when he hit his head on the steering wheel.  A review of the service treatment records confirms that the Veteran did sustain a superficial laceration over the right eyebrow in November 198.  Service connection has been granted for this condition.  However, a review of the service treatment records is negative for any reference to laceration or scar of the left eyebrow.  

In May 2008, the Veteran's spouse provided a statement attesting to the fact that when she and the Veteran were stationed in the Philippines the Veteran came home with two stitches in both his right and left eyebrows following an in-service car accident.  She reiterated her contention during the February 2011 Travel Board hearing.  

The Board notes that the Veteran was provided a VA examination in April 1999.  That examination, however, was in conjunction with his claim for service connection for scarring over the right eye.  The Veteran did not file the current claim on appeal regarding scarring over the left eye until November 2006, and he has never been examined for this condition.  

Taking into consideration the above, the Board finds that a remand is required for purposes of satisfying VA's duty to assist in providing a medical examination.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, there is enough evidence of record to indicate that the Veteran has scarring over the left eyebrow that may be related to the in-service injury in November 1981, and therefore a remand is required to obtain an examination and medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Board notes that the Veteran has denied any post-service treatment for the left eyebrow scar.  Hearing Transcript at 6.  Accordingly, there are no treatment records to obtain.  

Accordingly, this case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of any scarring over the left eyebrow.  The claims folder must be made available to and reviewed by the examiner.  The examiner should fully examine both the right and left eyebrows and describe any scarring noted over either.  

As part of the examination report, the examiner should provide an opinion as to whether any scarring seen over the left eyebrow is at least as likely as not (i.e., a probability of at least 50 percent or more) related to an event, injury, or disease in service, to include the November 1981 automobile accident when he received a laceration over the right eyebrow.  

A fully supported rationale must be provided for all opinions expressed.  Any opinion which indicates that an opinion cannot be provided without resorting to speculation must itself be supported with a detailed explanation as to why this is so.

2.	After completing the above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

A Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

